                                                          IT IS ORDERED
                                                          Date Entered on Docket: December 19, 2018




                                                          ________________________________
                                                          The Honorable David T. Thuma
                                                          United States Bankruptcy Judge
______________________________________________________________________
                            UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF NEW MEXICO

  In Re:                                               Case No. 18-12457-t7
  ROY V. DAUGHTRY
                                                       Chapter 7
     Debtor(s)

     DEFAULT ORDER GRANTING MOTION FOR RELIEF FROM STAY AND TO
    ABANDON PROPERTY IDENTIFIED AS 2012 COACHMAN MIRADA 32BHE VIN
                         #1F65F5DY7B0A07731

         This matter came before the Court on the Motion for Relief from Automatic Stay and to

  Abandon Property filed on November 19, 2018, Docket No. 12 (the "Motion") by U.S. Bank

  National Association ("Movant"). The Court, having reviewed the record and the Motion, and

  being otherwise sufficiently informed, FINDS:

         1.      On November 19, 2018, Movant served the Motion and a notice of the Motion

  (the "Notice") on the case trustee, Clarke C. Coll ("Trustee"), and on Debtor('s/s') counsel, R

  Matthew Bristol, by use of the Court's case management and electronic filing system for the

  transmission of notices, as authorized by Fed.R.Civ.P. 5(b)(3) and NM LBR 9036-1, and on

  Debtor(s) by United States first class mail, in accordance with Bankruptcy Rules 7004 and 9014.




   Case 18-12457-t7       Doc 16     Filed 12/19/18     Entered 12/19/18 13:45:06 Page 1 of 4
       2.      The Motion relates to the property identified as 2012 COACHMAN MIRADA

32BHE VIN #1F65F5DY7B0A07731 (the "Property").

       3.      The Notice specified an objection deadline of twenty-one (21) days from the date

of service of the Notice, to which 3 days was added under Bankruptcy Rule 9006(f);

       4.      The Notice was sufficient in form and content;

       5.      The objection deadline expired on December 13, 2018;

       6.      As of December 17, 2018, neither Debtor(s) nor Trustee, nor any other party in

interest, filed an objection to the Motion;

       7.      The Motion is well taken and should be granted as provided herein; and

       8.      By submitting this Order to the Court for entry, the undersigned counsel for

Movant certifies under penalty of perjury that, on December 2018, Patricia Rychards of

Weinstein & Riley, P.S. searched the data banks of the Department of Defense Manpower Data

Center ("DMDC") and found that DMDC does not possess any information indicating that

Debtor(s) is/are currently on active military duty of the United States.

       IT IS THEREFORE ORDERED:

       1.      Pursuant to 11 U.S.C. §362(d), Movant and any and all holders of liens against

the Property, of any lien priority, are hereby are granted relief from the automatic stay:

               a.      To enforce their rights in the Property, including repossession and sale of

       the collateral, under the terms of any prepetition notes, mortgages, security agreements

       and/or other agreements to which Debtor(s) is/are a party, to the extent permitted by

       applicable non-bankruptcy law, such as by commencing or proceeding with appropriate

       action against Debtor(s) or the Property, or both, in any court of competent jurisdiction;

       and




 Case 18-12457-t7        Doc 16     Filed 12/19/18     Entered 12/19/18 13:45:06 Page 2 of 4
                b.     To exercise any other right or remedy available to them under law or

       equity with respect to the Property.

       2.       Trustee is deemed to have abandoned the Property from the estate pursuant to 11

U.S.C. §554 as of the date of entry of this Order, and the Property therefore no longer is property

of the estate. As a result, Movant need not name Trustee as a defendant in any state court action

it may pursue the sale of the Property and need not notify Trustee of any sale of the Property.

       3.       The automatic stay is not modified to permit any act to collect any deficiency or

other obligation as a personal liability of Debtor(s), although Debtor(s) can be named as a

defendant\defendants in litigation to obtain an in rem judgment or to repossess the Property in

accordance with applicable non-bankruptcy law.

       4.       This Order does not waive Movant's claim against the estate for any deficiency

owed by Debtor(s) after any sale or other disposition of the Property. Movant may file a proof of

claim for this bankruptcy case within 30 days after a sale of the Property should it claim that

Debtor(s) owe(s) any amount after the sale of the Property.

       5.       This Order shall continue in full force and effect if this case is dismissed or

converted to a case under another chapter of the Bankruptcy Code.

       6.       This order is effective and enforceable upon entry. The 14-day stay requirement

of Fed.R.Bankr.P. 4001(a)(3) is waived.

       7.       Movant is further granted relief from the stay to engage in loan modification

discussions or negotiations or other settlement discussions with Debtor(s) and to enter into a loan

modification with Debtor(s).


                                   XXX END OF ORDER XXX


Submitted by:



 Case 18-12457-t7        Doc 16     Filed 12/19/18      Entered 12/19/18 13:45:06 Page 3 of 4
                                         /s/ Jason Bousliman
                                         Jason Bousliman, SBN 14830
                                         5801 Osuna Road Ne, Suite A103
                                         Albuquerque, NM 87109
                                         Phone: (505)348-3200
                                         Email: JasonB@w-legal.com
                                         Attorney for Movant


Copies to:



Roy V. Daughtry
PO Box 1733
Eunice, NM 88231

Clarke C. Coll
PO Box 2288
Roswell, NM 88202-2288

R Matthew Bristol
PO Box 2929
Roswell, NM 88202-2929

United States Trustee
PO Box 608
Albuquerque, NM 87103-0608




 Case 18-12457-t7   Doc 16   Filed 12/19/18   Entered 12/19/18 13:45:06 Page 4 of 4
